Exhibit 10.3

FOWLER DISTRIBUTION CENTER LEASE

1. BASIC TERMS: This Section 1 contains the Basic Terms of this Lease between
Landlord named below. Other Sections of the Lease referred to in this Section 1
explain and define the Basic Terms and are to be read in conjunction with the
Basic Terms.

 

  1.1 Date of Lease: May 17, 2006

 

  1.2. Landlord: Fowler DC, LLC, a Florida limited liability company

 

  1.3. Tenant: Digital Lightwave, Inc.

Address: 15550 Lightwave Drive, Clearwater, FL 33760

County: Pinellas

 

  1.4. Premises, Property and Zoning: See Exhibit .A”: The Premises includes
approximately 12,800 rentable square feet. (as defined in Exhibit “A” hereto).

 

  1.5. Lease Term: 12 months (“Term”). Commencing May 17, 2006 (“Commencement
Date”) and ending May 17, 2007 (“Expiration Date”)

 

  1.6. Permitted Uses: (See Section 4) General office and warehouse/
distribution, including warehousing and fleet maintenance.

 

  1.7. Tenant’s Guarantor: NONE

 

  1.8 (A) Tenant’s Brokers: NONE

 

  1.8 (B) Landlord’s Broker: Cushman & Wakefield

 

  1.9. Security/Damage Deposit: (See Section 4) $ 3,360.00

 

  1.10. Vehicle Parking Ratio Allocated Tenant: 2 spaces (See Section 4)

 

  1.11. Base Rent Payable by Tenant Is:

 

PERIOD

  

(FROM /TO)

   MONTHLY BASE RENTAL

5/17/06 –5/17/07:

   $3,360.00 plus Additional Rent and sales tax

 

1.12. Initial Estimated Additional Rent Payable by Tenant: (See Section 3)
$1,258.67 per month

 

1.13. Tenant’s Proportionate Share: 3.37%

 

1.14. Riders to Lease: The following riders are attached to and made a part of
this Lease. (If none, so state)

(A) N/A

(B) Rules and Regulations Rider

2. LEASE OF PREMISES; RENT

2.1. Lease of Premises for Lease Term: Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.

2.2. Types of Rental Payments: Tenant shall pay rents of (a) net base rent
payable in monthly installments as set forth in Section 1.11 hereof, in advance,
on the first day of each and every calendar month during the Term of this Lease
(the “Base Rent”); and (b) Tenant’s Proportionate Share of Operating Expenses
(defined below) and any other amounts owed by Tenant hereunder (collectively,
“Additional Rent”); and (c) in the event any monthly installment of Base Rent or
Additional Rent, or both, is not paid within 10 days of the date when due, a
late charge in an amount equal to 5% of the then-delinquent installment of Base
Rent and/or Additional Rent (the “Late Charge”; the Late Charge, Base Rent and
Additional Rent shall collectively be referred to as “Rent”), to Fowler DC, LLC
Attn: Jay Kennedy, 2910 Bay to Bay Blvd., Suite 200, Tampa, FL 33629 (or such
other entity designated as Landlord’s management agent, if any, and if Landlord
so appoints such a management agent, the. Agent”), or pursuant to such other
directions as Landlord shall designate in this Lease or otherwise in writing.



--------------------------------------------------------------------------------

2.3. Covenants: Concerning Rental Payments. Tenant shall pay all Rent promptly
when due, without notice or demand, and without any abatement, deduction or
setoff, except as may otherwise be expressly and specifically provided in this
Lease. All such payments shall be payable only in the lawful currency of the
United States of America, and for the purpose of determining the timeliness
thereof, must be received in full at the address stated in Section 2.2, by the
due date (i.e., the first day of each month) stipulated therein. No payment by
Tenant, or receipt or acceptance by Agent or Landlord, of a lesser amount than
the correct Rent shall be deemed to be other than a payment on account, nor
shall any endorsement or statement on any check or letter accompanying any
payment be deemed an accord or satisfaction, and Agent or Landlord may accept
such payment without prejudice to its right to recover the balance due or to
pursue any other remedy available to Landlord. If the Commencement Date occurs
on a day other than the first day of a calendar month, the Rent due for the
first calendar month of the Term shall be prorated on a per diem basis, and paid
to Landlord on the Commencement Date, and the Term will be extended to terminate
on the last day of the calendar month in which the Expiration Date stated in
Section 1.5 occurs. Base Rental payments for months during which more than one
Base Rental rate apply pursuant to Section 1.11 hereof shall be prorated based
on the number of days allocable to each such applicable Base Rental rate during
such month pursuant to Section 1.11.

3. OPERATING EXPENSES

3.1. Definitional Terms Relating to Additional Rent: For purposes of this
Section and other relevant provisions of the Lease:

3.1.1. Operating Expenses: The term “Operating Expenses” shall mean all costs
and expenses paid or incurred with respect to the ownership, repair,
replacement, restoration, maintenance and operation of the Property, including,
without limitation, the following: (i) all costs, wages and benefits of
employees or other agents of Landlord or Agent engaged in the operation,
maintenance or rendition of other services to or for the Property; (ii) to the
extent not separately metered, billed, or furnished, all charges for utilities
and services furnished to either or both of the Property and the Premises
(including, without limitation, the Common Areas [as hereinafter defined]),
together with any taxes on such utilities; (iii) all premiums for casualty,
workers’ compensation, liability, boiler, flood and all other types of insurance
provided by Landlord and relating to the Property; (iv) the cost of all
supplies, tools, materials and equipment utilized in the ownership and operation
of the Property, and sales and other taxes thereon; (v) amounts charged by any
or all of contractors, materialmen and suppliers for services, materials and
supplies furnished in connection with any or all of the operation, repair and
maintenance of any part of the Property; (vi) management fees to Agent or other
persons or management entities actually involved in the management and operation
of the Property (which persons or management entities may be affiliates of
Landlord); (vii) any capital improvements made by, or on behalf of, Landlord to
the Property that are either or both (a) designed to reduce Operating Expenses
and (b) required to keep the Property in compliance with all governmental laws,
rules and regulations (enacted from and after the date of this Lease) applicable
thereto, from time to time; (viii) all professional fees incurred in connection
with the operation, management and maintenance of the Property; and (ix) Taxes,
as hereinafter defined.

3.1.2. Taxes: The term “Taxes,” as referred to in Section 3.1.1 (ix) above shall
mean (i) all governmental taxes, assessments, fees and charges of every kind or
nature (other than Landlord’s income taxes), whether general, special, ordinary
or extraordinary, due at any time or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing, or operation of
the Property, or of the personal property and equipment located therein or used
in connection therewith; and (ii) any reasonable expenses incurred by Landlord
in contesting such taxes or assessments and/or the assessed value of the
Property. For purposes hereof, Taxes for any year shall be Taxes that are due
for payment or paid in that year rather than Taxes that are assessed, become a
lien, or accrue during such year.



--------------------------------------------------------------------------------

3.1.3. Operating Year: The term “Operating Year” shall mean the calendar year
commencing January 1st of each year (including the calendar year within which
the Commencement Date occurs) during the Term.

3.1.4. Exclusions from Operating Expenses: Notwithstanding the foregoing,
“Operating Expenses” shall exclude or have deducted from them, as the case may
be and shall be appropriate:

 

  1. Commissions payable to any real-estate broker for the leasing of space;

 

  2. Costs to cure defects in the workmanship or materials of the Work Items to
be performed by the Landlord;

 

  3. Costs for any work performed by Landlord for and at the expense of any
other tenant;

 

  4. Interest or penalties for overdue payment of taxes to the extent Landlord
has received sufficient funds from tenants to pay such taxes;

 

  5. Costs to Landlord for repairs made as a result of a casualty or
condemnation to the extent that the Landlord receives casualty and condemnation
proceeds from a third party;

 

  6. Attorney’s fees, costs and other expenses incurred by Landlord in
connection with the enforcement of the obligations of any other tenant or
negotiation of disputes with existing or prospective tenants;

 

  7. Costs of tenant improvements performed by Landlord for other tenants;

 

  8. Costs incurred by Landlord due to the violation by Landlord of any of the
terms and conditions of the Lease;

 

  9. Interest or other costs associated with Landlord’s financing of the
property or any portion thereof; and

 

  10. Executive’s salaries above the grade of property manager.

3.2. Payment of Operating Expenses: Tenant shall pay as Additional Rent and in
accordance with the requirements of Section 3.3, its Proportionate Share of the
Operating Expenses as set forth in Section 3.3. The Additional Rent commences to
accrue upon the Commencement Date. The Tenant’s Proportionate Share of Operating
Expenses payable hereunder for the Operating Years in which the Term begins and
ends shall be prorated to correspond to that portion of said Operating Years
occurring within the Term. Tenant’s Proportionate Share of Operating Expenses
and any other sums due and payable under this Lease shall be adjusted upon
receipt of the actual bills therefore and the obligations of this Section 3
shall survive the termination or expiration of the Lease.

3.3. Payment of Additional Rent: Landlord shall have the right to reasonably
estimate the Operating Expenses for each Operating Year. Upon Landlord’s or
Agent’s notice to Tenant of such estimated amount, Tenant shall pay, on the
first day of each month during that Operating Year, an amount (the “Estimated
Additional Rent”) equal to the estimate of the Tenant’s Proportionate Share of
Operating Expenses divided by 12 (or the fractional portion of the Operating
Year remaining at the time Landlord delivers its notice of estimated Operating
Expenses due from Tenant for that Operating Year). Within sixty (60) days after
the end of each Operating Year, Landlord shall deliver a written statement to
Tenant detailing the actual Operating Expenses incurred during the preceding
Operating Year: (“Landlord’s Statement”). If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during any Operating Year is less than
Tenant’s actual ultimate liability for Operating Expenses for that particular
Operating Year, Tenant shall pay the deficiency within thirty (30) days of
Landlord’s written demand therefore. If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during a given Operating Year exceeds
Tenant’s actual liability for such Operating Year, the excess shall be credited
against the Estimated Additional Rent next due from Tenant during



--------------------------------------------------------------------------------

the immediately subsequent Operating Year, except that in the event that such
excess is paid by Tenant during the final lease Year, then upon the expiration
of the Term, Landlord or Agent shall pay Tenant the then-applicable excess
within thirty (30) days after determination thereof. No interest shall be
payable to Tenant on account of such payments of Estimated Additional Rent and
such payments may be commingled.

Tenant’s Audit Rights: After reasonable advance notice to Landlord, Tenant shall
have the right to review and audit the books and records of Landlord relating to
Additional Rent during normal business hours at the office of Landlord no more
than once per calendar year. The audit must be requested within one hundred
eighty (180) days of receipt of the Landlord’s Statement and shall only be
applicable to the prior Operating Year. Except as specifically provided below,
the audit will be conducted at Tenant’s expense, and shall be conducted by a
certified public accountant or by qualified personnel from Tenant’s accounting
department and the results of any such audit shall be kept confidential by
Tenant. If Tenant’s audit reveals that the Additional Rent charged to Tenant for
the applicable Operating Year exceeds or was less than Tenant’s actual
Proportionate Share of the actual Additional Rent, and such variance is
confirmed by an accountant mutually selected by Landlord and Tenant, then
Landlord will promptly reimburse Tenant for any such overcharge or Tenant will
pay any such undercharge promptly after such final determination. In the event
of a confirmed overcharge of Additional Rent in excess of 7%, Landlord also
shall reimburse Tenant for the actual out-of-pocket costs incurred by Tenant to
perform such audit, but not in excess of an amount equal to 100% of the
overcharge.

4. USE OF PREMISES AND COMMON AREAS; SECURITY/DAMAGE DEPOSIT

4.1. Use of Premises and Property: The Premises shall be used by the Tenant for
the purpose(s) set forth in Section 1.6 above and for no other purpose
whatsoever. Tenant shall have unrestricted access to the Premises on a twenty
four (24) hour per day basis, subject to such reasonable rules and regulations
as Landlord may establish, including, without limitation, the rules and
regulations set forth on the Rules and Regulations Rider attached hereto. Tenant
shall not, at any time, use or occupy, or suffer or permit anyone to use or
occupy, the Premises, or do or permit anything to be done in the Premises or the
Property, in any manner that may (a) violate any Certificate of Occupancy for
the Premises or the Property; (b) cause, or be liable to cause, injury to, or in
any way impair the proper utilization of, all or any portion of the Property
(including, but not limited to, the structural elements of the Property) or any
equipment, facilities or systems therein; (c) constitute a violation of the laws
and requirements of any public authority or the requirements of insurance bodies
or the rules and regulations of the Property, including any covenant, condition
or restriction affecting the Property; (d) exceed the load bearing capacity of
the floor of the Premises; (e) impair or tend to impair the character,
reputation or appearance of the Property; or (f) unreasonably annoy,
inconvenience or disrupt the operations or tenancies of other tenants or users
of the Property.

4.2. Use of Common Areas: As used herein, “Common Areas” shall mean all areas
within the Property that are available for the common use of tenants of the
Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, corridors, landscaping and
planted areas. Tenant shall have the nonexclusive right to use the Common Areas
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may uniformly establish from time to time. Tenant shall not interfere
with the rights of any or all of Landlord, other tenants or licensees, or any
other person entitled to use the Common Areas. Landlord, from time to time, may
change any or all of the size, location, nature and use of any of the Common
Areas although such changes may result in inconvenience to Tenant, so long as
such changes do not materially and adversely affect Tenant’s use of the
Premises, access to the Premises and access to the loading docks and doors of
the Premises. In addition to the foregoing, Landlord may, at any time, upon
reasonable prior notice to Tenant, temporarily close or suspend access to any
Common Areas to perform any acts in the Common Areas as, in Landlord’s
reasonable judgment, are desirable to improve or maintain either or both of the
Premises and the Property, or are required in order to satisfy Landlord’s
obligations under either or both of Sections 13.2 and 18; provided, however,
that Landlord shall use reasonable efforts not to disrupt Tenant’s use and
operation of the Premises in connection therewith.



--------------------------------------------------------------------------------

4.3. Signage: Tenant shall not affix any sign of any size or character to any
portion of the Property, without prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed. Tenant shall remove all
signs of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to either or both of the Property and the Premises
caused by, or resulting from, such removal.

4.4. Security/Damage Deposit: Simultaneously with the execution and delivery of
this Lease, Tenant shall deposit with Landlord or Agent the sum set forth in
Section 1.9 above, in cash (the “Security”), representing security for the
performance by Tenant of the covenants and obligations hereunder. The Security
shall be held by Landlord or Agent, without interest, in favor of Tenant;
provided, however, that no trust relationship shall be deemed created thereby
and the Security may be commingled with other assets of Landlord. If Tenant
defaults in the performance of any of its covenants hereunder, Landlord or Agent
may, with notice to Tenant, apply all or any part of the Security, to the extent
required for the payment of any Rent or other sums due from Tenant hereunder, in
addition to any other remedies available to Landlord. In the event the Security
is so applied, Tenant shall, upon demand, immediately deposit with Landlord or
Agent a sum equal to the amount so used. If Tenant fully and faithfully complies
with all the covenants hereunder, the Security (or any balance thereof) shall be
returned to Tenant within 30 days after the last to occur of (i) the date the
Term expires or terminates or (ii) delivery to Landlord of possession of the
Premises. Landlord shall deliver the Security to any purchaser of Landlord’s
interest in the Premises [or any Successor Landlord (defined below), if
applicable], and thereupon Landlord and Agent shall be discharged from any
further liability with respect to the Security.

4.5. Parking: Tenant and Tenant’s employees, agents and invitees (hereinafter
referred to as “Tenant’s Affiliates”) shall be entitled to utilize only the
amount of parking spaces as is consistent with the size of the Premises and the
overall ratio of parking spaces to leasable space provided in the Property, as
given in Section 1.10. Neither Tenant nor Tenant’s Affiliates shall with their
vehicles block parking areas or hinder normal traffic flow within the Property.
Subject to the notice and cure provisions of Section 21, a violation of this
paragraph by Tenant or Tenant’s Affiliates shall be a default under this Lease.
The Landlord reserves the right to control the method, manner and time of,
however, Landlord shall not be responsible for policing, such parking.

5. CONDITION AND DELIVERY OF PREMISES

5.1. Condition of Premises: Tenant agrees that Tenant is familiar with the
condition of both the Premises and the Property, and, Tenant hereby accepts the
foregoing on an “AS-IS,” “WHERE-IS” basis. Tenant acknowledges that neither
Landlord nor Agent nor any representative of Landlord has made any
representation as to the condition of the foregoing or the suitability of the
foregoing for Tenant’s intended use. Tenant represents and warrants that Tenant
has made its own inspection of the foregoing. Neither Landlord nor Agent shall
be obligated to make any repairs, replacements or improvements (whether
structural or otherwise) of any kind or nature to the foregoing in connection
with, or in consideration of, this Lease, except (a) as set forth in Sections
13.2 and 18.

6. SUBORDINATION; NOTICES TO SUPERIOR LESSORS AND MORTGAGEES; ATTORNMENT

6.1. Subordination: Provided that Tenant is provided with a reasonable and
customary subordination, nondisturbance and attornment agreement duly executed
by the holder of any mortgage or deed of trust or the Landlord pursuant to any
ground lease, this Lease shall be subject and subordinate at all times to
(a) all ground leases or underlying leases that may now exist or hereafter be
executed affecting either or both of the Premises and the Property and (b) any
mortgage or deed of trust that may now exist or hereafter be placed upon, and
encumber, any or all of the Property; any ground leases or underlying leases for
the benefit of the Property; or all or any portion of Landlord’s interest or
estate in any of said items. Notwithstanding the foregoing, Landlord shall have
the right to subordinate or cause to be subordinated any such ground leases or
underlying leases that benefit the Property or any such mortgage or deed of
trust liens to this Lease. Tenant shall execute and deliver, upon demand by
Landlord and in the form reasonably requested by Landlord, any additional
documents evidencing the priority of subordination of this Lease with respect to
any such ground leases or underlying leases for the benefit of the Property or
any such mortgage or deed of trust.



--------------------------------------------------------------------------------

Concurrently with the execution of this Lease, Landlord shall cause any current
holders of interests superior to this Lease to execute and deliver to Tenant a
nondisturbance and attornment agreement in form reasonably acceptable to Tenant.

6.2. Estoppel Certificates: Tenant agrees, from time to time and within seven
(7) days after request by Landlord, to deliver to Landlord, or Landlord’s
designee, an estoppel certificate stating such matters pertaining to this Lease
as may be reasonably requested by Landlord. Failure by Tenant to timely execute
and deliver such certificate shall constitute an acceptance of the Premises and
acknowledgment by Tenant that the statements included therein are true and
correct without exception. Landlord and Tenant intend that any statement
delivered pursuant to this section may be relied upon by any prospective
purchaser or mortgagee of the Property or of any interest therein or any other
Landlord designee.

6.3. Transfer for Landlord: In the event of a sale or conveyance by Landlord of
the Property, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
Landlord’s successor in interest with respect thereto and agrees to attorn to
such successor, provided such successor agrees to assume Landlord’s obligations
hereunder.

7. QUIET ENJOYMENT: Landlord represents that it is the fee simple owner of the
Property and has full authority to lease the Premises to Tenant in accordance
with the terms of this Lease. Subject to the provisions of this Lease, so long
as Tenant pays all of the Rent and performs all of its other obligations
hereunder, Tenant shall not be disturbed in its possession of the Premises by
Landlord, Agent or any other person lawfully claiming through or under Landlord.
This covenant shall be construed as a covenant running with the Property and is
not a personal covenant of Landlord. Notwithstanding the foregoing, however,
Tenant acknowledges and agrees that Landlord shall have the unfettered and
unilateral right to use portions of the Common Areas (inclusive of the roof of
the Building) for such purposes and uses as Landlord may desire; provided,
however, that in all events and under all circumstances, Landlord’s use of any
portion of the Common Areas shall not interfere, in any material respect, with
any or all of (a) Tenant’s rights to occupy and use the Common Areas (in the
manner and for the purposes contemplated hereunder); (b) Tenant’s right to
utilize the vehicular parking areas located on the Common Areas; and
(c) Tenant’s right of access, ingress and egress to and from the Common Areas.
Landlord shall also have the right to install, maintain, use, repair and replace
pipes, ducts, conduits and wires leading through the Premises, in locations
which will not materially interfere with Tenant’s use thereof, and serving other
areas of the Building or the Property.

8. ASSIGNMENT, SUBLETTING AND MORTGAGING

8.1. Prohibition: Tenant acknowledges that this Lease and the Rent due under
this lease have been agreed to by Landlord in reliance upon Tenant’s reputation
and creditworthiness and upon the continued operation of the Premises by Tenant
for the particular use set forth in Section 4 above; therefore, Tenant shall
not, whether voluntarily, or by operation of law, or otherwise: (a) assign or
otherwise transfer this Lease; (b) sublet the Premises or any part thereof, or
allow the same to be used or occupied by anyone other than Tenant; or
(c) mortgage, pledge, encumber, or otherwise hypothecate this Lease or the
Premises, or any part thereof, in any manner whatsoever, without in each
instance obtaining the prior written consent of Landlord, which consent Landlord
will not unreasonably withhold or delay; provided, however, that Tenant may
assign its rights under this Lease to the Guarantor without obtaining Landlord’s
consent. Any purported assignment, mortgage, transfer, pledge or sublease made
without the prior written consent of Landlord, other than an assignment to the
Guarantor, shall be absolutely null and void. No assignment of this Lease shall
be effective and valid unless and until the assignee executes and delivers to
Landlord any and all documentation reasonably required by Landlord in order to
evidence assignee’s assumption of all obligations of Tenant hereunder. Any
consent by Landlord to a particular assignment, sublease or mortgage shall not
constitute consent or approval of any subsequent assignment, sublease or
mortgage, and Landlord’s written approval shall be required in all such
instances.



--------------------------------------------------------------------------------

No consent by Landlord to any assignment or sublease, and any such assignment or
sublease, shall be deemed to release Tenant from its obligations hereunder and
Tenant shall remain fully liable for performance of all obligations under this
Lease.

8.2. Rights of Landlord: If this Lease is assigned, or if the Premises (or any
part thereof) are sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord or Agent may (without
prejudice to, or waiver of its rights), collect Rent from the assignee,
subtenant or occupant. Landlord or Agent may apply the net amount collected to
the Rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of this Section 8.
With respect to the allocable portion of the Premises sublet, in the event that
the total rent and any other considerations received under any sublease by
Tenant is greater than the total Rent required to be paid, from time to time,
under this Lease, Tenant shall pay to Landlord fifty percent (50%) of such
excess as received from any subtenant and such amount shall be deemed a
component of the Additional Rent.

8.3. Permitted Transfers: The provisions of Section 8.1(a) shall apply to a
transfer of a majority of the voting stock of Tenant or to any other change in
voting control of Tenant (if Tenant is a corporation), or to a transfer of a
majority (i.e. greater than 50% interest) of the general partnership or
membership interests in Tenant (if Tenant is a partnership or a limited
liability company) or managerial control of Tenant (if Tenant is a partnership),
or to any comparable transaction involving any other form of business entity,
whether effectuated in one or more transactions, as if such transfer were an
assignment of this Lease; but said provisions shall not apply to such a
transfer, provided, in any of such events, the successor to Tenant (or any party
remaining liable for the obligations of Tenant hereunder) (i) has a net worth at
least equal to the net worth of Tenant as of the Commencement Date or (ii) is
capable of satisfying Tenant’s obligations hereunder, in Landlord’s reasonable
judgment. Any such permitted transferee shall execute and deliver to Landlord
any and all documentation reasonably required by Landlord in order to evidence
assignee’s assumption of all obligations of Tenant hereunder.

9. COMPLIANCE WITH LAWS

9.1. Compliance with Laws: Tenant shall, at its sole expense (regardless of the
cost thereof), comply with all local, state and federal laws, rules, regulations
and requirements now or hereafter in force and all judicial and administrative
decisions pertaining thereto (collectively, “laws”) pertaining to either or both
of the Premises and Tenant’s use and occupancy thereof. If any license or permit
is required for the conduct of Tenant’s business in the Premises, Tenant, at its
expense, shall procure such license prior to the Commencement Date, and shall
maintain such license or permit in good standing throughout the Term. Tenant
shall give prompt notice to Landlord of any written notice it receives of the
alleged violation of any law or requirement of any governmental or
administrative authority with respect to either or both of the Premises and the
use or occupation thereof. The judgment of any court of competent jurisdiction,
or the admission of Tenant in any action or proceeding against Tenant, whether
Landlord is a party thereto or not, that any such Law pertaining to the Premises
has been violated, shall be conclusive of that fact as between Landlord and
Tenant.

Landlord represents that, as of the date of this Lease, to Landlord’s Actual
Knowledge (as hereinafter defined) Landlord has not received any notice from any
governmental agency that the Building and Premises are not in compliance with
all applicable laws and ordinances and all rules, orders and regulations of all
governmental authorities which noncompliance remains uncorrected. For purposes
hereof, the term “governmental authorities” shall be deemed to mean and include
any federal, state or local governmental or quasi-governmental authority,
department or tribunal having jurisdiction over the Building. The term
“Landlord’s Actual Knowledge” as used in this Lease shall mean the actual (as
opposed to deemed, imputed, or constructive) knowledge of Ron Smith, the
Regional Director of First Industrial Realty Trust, Inc., an affiliate of
Landlord.

9.2. Hazardous Materials: If during the Term (or any extension thereof) any
Hazardous Material (defined below) is generated, transported, stored, used,
treated or disposed of at, to, from, on or in either or both of the Premises and
the Property by, or as a result of any act or omission of, any or all of Tenant
and any or all of Tenant’s Parties (defined below): (i) Tenant shall, at its own
cost, at all times comply (and cause all others to comply) with all laws
(federal, state or local) relating to Hazardous Materials, including, but not
limited to, all Environmental



--------------------------------------------------------------------------------

Laws (defined below), and Tenant shall further, at its own cost, obtain and
maintain in full force and effect at all times all permits and other approvals
required in connection therewith; (ii) Tenant shall promptly provide Landlord or
Agent with complete copies of all communications, permits or agreements with,
from or issued by any governmental authority or agency (federal, state or local)
or any private entity relating in any way to the presence, release, threat of
release, or placement of Hazardous Materials on or in the Premises or any
portion of the Property, or the generation, transportation, storage, use,
treatment, or disposal at, on, in or from the Premises, of any Hazardous
Materials; (iii) Landlord, Agent and their respective agents and employees shall
have the right to either or both (x) enter the Premises upon reasonable prior
notice and (y) conduct appropriate tests for the purposes of ascertaining Tenant
compliance with all applicable laws (including Environmental Laws), rules or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property. This Section 9.2
does not authorize the generation, transportation, storage, use, treatment or
disposal of any Hazardous Materials at, to, from, on or in the Premises in
contravention of this Section 9. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any release of Hazardous
Materials caused or created by any or all of (A) Tenant and (B) any or all of
Tenant’s officers, directors, invitees, agents, employees, contractors or
representatives (“Tenant Parties”) during the Term. Such investigation and
remediation shall be performed only after Tenant has obtained Landlord’s prior
written consent; provided, however, that Tenant shall be entitled to respond
immediately to an emergency without first obtaining such consent. All
remediation shall be performed in strict compliance with Environmental Laws and
to the reasonable satisfaction of Landlord. Tenant shall be liable for any and
all conditions covered hereby, and for all costs relating thereto, that are
caused or created by any or all of Tenant and any or all of Tenant’s Parties.
Tenant shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to any Hazardous Materials in any
way connected to the Premises without first obtaining Landlord’s written consent
(which consent may withheld in Landlord’s reasonable discretion) and affording
Landlord the reasonable opportunity to participate in any such proceedings. As
used herein, the term (x) “Environmental Laws” shall mean any and all laws
pertaining to Hazardous Materials or that otherwise deal with, or relate to, air
or water quality, air emissions, soil or ground conditions or other
environmental matters of any kind; and (y) “Hazardous Materials” shall mean any
waste, material or substance (whether in the form of liquids, solids or gases,
and whether or not air-borne) that is, which is or may be deemed to be or
include a pesticide, petroleum, asbestos, polychlorinated biphenyl, radioactive
material, urea formaldehyde or any other pollutant or contaminant that is or may
be deemed to be hazardous, toxic, ignitable, reactive, corrosive, dangerous,
harmful or injurious, or that presents a risk to public health or to the
environment, and which is or becomes regulated by any Environmental Law.
Landlord warrants and represents that it has not violated, and covenants that it
shall not violate, any Environmental Laws in the Premises or the Property and
further warrants and represents that, to Landlord’s Actual Knowledge, there are
no Hazardous Materials in the Premises.

 

10. INSURANCE

10.1. Insurance to be maintained by Landlord: Landlord shall maintain throughout
the Term (a) “all- risk” property insurance covering the Property (at its full
replacement cost), but excluding Tenant’s Property, and (b) commercial general
public liability insurance covering Landlord for claims arising out of liability
for bodily injury, death, personal injury, advertising injury and property
damage occurring in and about the Property and otherwise resulting from any acts
and operations of Landlord, its agents and employees, and (c) rent loss
insurance (collectively, “Landlord’s Policies”), all of the above with limits
that are required by any lender(s) of Landlord or as are otherwise reasonably
determined by Landlord.

10.2. Liability Insurance: Tenant shall purchase at its own expense and keep in
force during this Lease, a policy or policies of (i) commercial general
liability insurance, including personal injury and property damage, in the
amount of not less than $2,000,000.00 per occurrence and $5,000,000.00 annual
general aggregate per location, and comprehensive automobile liability insurance
covering Tenant against any losses arising out of liability for personal
injuries or deaths of persons and property damage occurring in or about the
Premises and Property and (ii) “all-risk” property insurance covering Tenant’s
Property (and damage to other property resulting from any acts or operations of
Tenant). Said policies shall (a) name Landlord, Agent, and any party holding an
interest to which this Lease may be subordinated as



--------------------------------------------------------------------------------

additional insureds, (b) be issued by an insurance company with a Best rating of
A-X or better and otherwise reasonably acceptable to Landlord and licensed to do
business in the state in which the Property is located, (c) provide that said
insurance shall not be canceled or materially modified unless thirty (30) days’
prior written notice shall have been given to Landlord, (d) provide coverage on
an occurrence basis; (e) be primary, not contributing with, and not in excess of
coverage that Landlord may carry; (f) include a hostile fire endorsement; and
(g) otherwise be in such form and include such coverages as Landlord may
reasonably require. Said policy or policies or, at Landlord’s option,
Certificate of Insurance, in a form reasonably acceptable to Landlord,
evidencing said policies, shall be delivered to Landlord by Tenant upon
commencement of the Lease and renewals thereof shall be delivered at least
thirty (30) days prior to the expiration of said insurance. Failure to deliver
such policies or certificates in accordance herewith shall constitute a default
by Tenant under this Lease.

10.3. Waiver of Subrogation: To the extent permitted by law, and without
affecting the coverage provided by insurance required to be maintained
hereunder, Landlord and Tenant each waive any right to recover against the other
for (a) damages to property, (b) damages to all or any portion of either or both
of the Premises and the Property, or claims arising by reason of the foregoing,
to the extent such damages and claims are insured against or required to be
insured against by Landlord or Tenant under this Lease. This provision is
intended to waive, fully and for the benefit of each party, any rights and/or
claims which might give rise to a right of subrogation by any insurance carrier.
The coverage obtained by each party pursuant to this Lease shall include,
without limitation, a waiver of subrogation by the carrier which conforms to the
provisions of this section.

11. ALTERATIONS

11.1. Procedural Requirements: Tenant may, from time to time, at its expense,
make alterations or improvements in and to the Premises (hereinafter
collectively referred to as “Alterations”), provided that Tenant first obtains
the written consent of Landlord in each instance. Landlord’s consent to
Alterations shall not be unreasonably withheld, provided that: (a) the
Alterations are non-structural and the structural integrity of the Property
shall not be affected; (b) the Alterations are to the interior of the Premises;
(c) the proper functioning of the mechanical, electrical, heating, ventilating,
air-conditioning (“HVAC”), sanitary and other service systems of the Property
shall not be affected and the usage of such systems by Tenant shall not be
increased; (d) the Alterations have no adverse effect on other leased premises
in the Property; (e) Tenant shall have appropriate insurance coverage,
reasonably satisfactory to Landlord, regarding the performance and installation
of the Alterations; (f) the Alterations shall conform with all other
requirements of this Lease; (g) Tenant shall agree that such Alterations shall,
at the option of the Landlord, become the property of the Landlord upon the
Expiration Date and shall be surrendered with the Premises as a part thereof, or
shall be removed at Tenant’s expense, provided Landlord gives written notice
that it will require removal prior to installation; and (h) Tenant shall have
provided Landlord with reasonably detailed plans (the “Plans”) for such
Alterations in advance of requesting Landlord’s consent. Additionally, before
proceeding with any Alterations, Tenant shall (i) at Tenant’s expense, obtain
all necessary governmental permits and certificates for the commencement and
prosecution of Alterations; (ii) submit to Agent, for Landlord’s written
approval, working drawings, plans and specifications and all permits for the
work to be done and Tenant shall not proceed with such Alterations until it has
received said approval; and (iii) cause those contractors, materialmen and
suppliers engaged to perform the Alterations to deliver to Landlord certificates
of insurance (in a form reasonably acceptable to Landlord) evidencing policies
of commercial general liability insurance (providing the coverages reasonably
acceptable to Landlord) and workers compensation insurance. Such insurance
policies shall satisfy the obligations imposed under Section 10.2(a) through
(d), (f), (g), (h) and (i). After obtaining Landlord’s approval to the
Alterations, Tenant shall give Landlord at least five days’ prior written notice
of the commencement of any Alterations at the Premises, and Landlord may elect
to record and post notices of non-responsibility at the Premises.
Notwithstanding the foregoing, Tenant may make minor Alterations (deemed to be
Alterations costing $15,000 or less) without obtaining Landlord’s consent,
provided that such minor Alterations meet the requirements listed in items
(a)-(g) of this Section 11.1.

11.2. Performance of Alterations: Tenant shall cause the Alterations to be
performed in compliance with all applicable permits, laws and requirements of
public authorities, and with Landlord’s reasonable rules and regulations or any
other restrictions that Landlord or Agent may



--------------------------------------------------------------------------------

reasonably impose on the Alterations. Tenant shall cause the Alterations to be
diligently performed in a good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the standards for the Property
established by Landlord or Agent. Alterations shall be performed by properly
licensed contractors first approved by Landlord, and Tenant’s agents,
contractors, workmen, mechanics, suppliers and invitees shall work in harmony,
and not interfere with, Landlord and its agents and contractors (if any) or with
any other tenants or occupants of the Property. Tenant shall obtain all
necessary permits and certificates for final governmental approval of the
Alterations and shall provide Landlord with “as built” plans, copies of all
construction contracts, governmental permits and certificates and proof of
payment for all labor and materials, including, without limitation, copies of
paid invoices and final lien waivers. 11.3. Lien Prohibition. Tenant shall pay
when due all claims for labor and material furnished to the Premises in
connection with the Alterations. Tenant shall not permit any mechanics or
materialmen’s liens to attach to the Premises or the Property. Tenant, at its
expense, shall procure the satisfaction or discharge of record of all such liens
and encumbrances within 30 days after receipt of notice of the filing thereof;
or, if acceptable to Landlord, in its reasonable determination, Tenant may
procure (for Landlord’s benefit) a bond or other protection against any such
lien or encumbrance. In the event Tenant has not so performed, Landlord may, at
its option, pay and discharge such liens and Tenant shall be responsible to
reimburse Landlord, on demand and as Additional Rent under this Lease, for all
costs and expenses incurred in connection therewith, together with interest
thereon at the rate set forth in Section 22.3, which expenses shall include
reasonable fees of attorneys of Landlord’s choosing, and any costs in posting
bond to effect discharge or release of the lien as an encumbrance against the
Premises or the Property. Tenant agrees to and shall indemnify and save Landlord
free and harmless against liability, loss, damage, costs or expenses, including
attorney’s fees and costs of discovery and suit, on account of claims of liens
of laborers or materialmen or others for Alterations performed for, or materials
or supplies furnished to, Tenant or persons claiming under Tenant.

The language of this provision shall be binding upon the Landlord, its
successors and assigns, and the heirs, assignees, administrators, legal
representatives, executors or successors of the Tenant.

THE INTEREST OF THE LANDLORD IN THE PREMISES AND THE PROPERTY SHALL NOT, UNDER
ANY CIRCUMSTANCES, BE SUBJECT TO LIENS FOR ALTERATIONS MADE BY THE TENANT OR ANY
OTHER ACT OF TENANT.

A notice concerning this provision of this Lease has been executed by Landlord
and has been recorded with the clerk of the Court of the County named in
Section 1.3. This Notice reads as follows:

SPECIMEN

NOTICE REGARDING MECHANIC LIENS

Notice is hereby given of certain provisions contained in the Leases between
Fowler DC, L.L.C., as Landlord, and the Tenants of the Premises on property
hereinafter described. This notice is given pursuant to 713.10, Florida
Statutes, 1997. Fowler DC, L.L.C., as Landlord, and on behalf of its successors
and assigns hereby gives notice as follows:

1. The name of the Landlord is Fowler DC, L.L.C.

2. The legal description of the parcel of land to which this notice applies is
described in Exhibit “A” attached hereto and by this reference made a part
hereof.

3. MECHANIC’S LIEN: Tenant agrees that Tenant will pay or cause to be paid all
costs for Alterations and other acts done by Tenant or caused to be done by
Tenant on the Premises of a character which could, but for the prohibitions
hereinafter contained, result in liens on Landlord’s interest therein, and
Tenant will keep the Premises free and clear of all mechanic’s liens and other
liens on account of Alterations done for Tenant or persons claiming under
Tenant. Tenant agrees to and shall indemnify and save Landlord free and harmless
against liability, loss, damage, costs or expenses, including attorney’s fees
and costs of discovery and suit, on account of claims of liens of laborers or
materialmen or others for Alterations performed for, or materials or supplies
furnished to, Tenant or persons claiming under Tenant.



--------------------------------------------------------------------------------

THE INTEREST OF THE LANDLORD IN THE PREMISES AND THE PROPERTY SHALL NOT, UNDER
ANY CIRCUMSTANCES, BE SUBJECT TO LIENS FOR ALTERATIONS MADE BY THE TENANT OR ANY
OTHER ACT OF TENANT.

4. All leases entered into for space in the Premises on the parcel of land
described in Exhibit “A” attached hereto contain the language identified in
paragraph 3 above.

 

LANDLORD:

Fowler DC, L.L.C.,

a Florida limited liability company

By:

 

 

Its:

  Manager

STATE OF FLORIDA:

COUNTY OF HILLSBOROUGH:

The foregoing instrument was acknowledged before me and executed on behalf of
FOWLER DC, L.L.C., this              day of                     , 2006, by
Executive Director of Investments of First Industrial Realty Trust, Inc., a
Maryland corporation. He is personally known to me.

 

 

Notary Public

My Commission Expires:

END OF SPECIMEN

Tenant agrees that the Public Notice contained above, which has been recorded in
the public records of the county where the leased Premises are located, may be
effectively discharged, released, and removed from said public records by
Landlord alone executing and recording in the public records a notice that the
leased Premises are discharged and released from the terms of this Section, as
well as all other provisions of this Lease. Landlord shall upon expiration or
earlier termination of this Lease, record in all counties where Notice Regarding
Mechanic’s Liens were recorded, a Notice that the leased Premises are discharged
and released from the terms of this section. The provisions of this section
shall survive the expiration or earlier termination of this Lease.

12. LANDLORD’S AND TENANT’S PROPERTY

12.1. Landlord’s Property: Subject to Section 12.2, all fixtures, machinery,
equipment, improvements and appurtenances attached to, or built into, the
Premises at the commencement of, or during the Term, whether or not placed there
by or at the expense of Tenant, shall become and remain a part of the Premises;
shall be deemed the property of Landlord (the “Landlord’s Property”), without
compensation or credit to Tenant; and shall not be removed by Tenant at the
Expiration Date unless Landlord requests their removal in writing prior to
installation. Further, any personal property in the Premises on the Commencement
Date, movable or otherwise, unless installed and paid for by Tenant, shall be
and shall remain the property of Landlord and shall not be removed by Tenant. In
no event shall Tenant remove any of the following materials or equipment without
Landlord’s prior written consent: any power wiring or power panels, lighting or
lighting fixtures, wall or window coverings, carpets or other floor coverings,
heaters, air conditioners or any other HVAC equipment, fencing or security
gates, or other similar building operating equipment and decorations.

12.2. Tenant’s Property: All movable non-structural partitions, business and
trade fixtures, machinery and equipment, communications equipment and office
equipment, that are installed in the Premises by, or for the account of, Tenant
without expense to Landlord and that can be removed without structural damage to
the Property, and all furniture, furnishings and other articles of movable
personal property owned by Tenant and located in the Premises (collectively, the
“Tenant’s Property”) shall be and shall remain the property of Tenant and may be
removed by Tenant at any time during the Term, provided Tenant repairs or pays
the cost of



--------------------------------------------------------------------------------

repairing any damage to the Premises or to the Property resulting from the
installation and/or removal thereof. At or before the Expiration Date, or the
date of any earlier termination, Tenant, at its expense, shall remove from the
Premises all of Tenant’s Property and any Alterations (except such Alterations
that constitute Landlord’s Property; or as Landlord shall have failed to provide
written notice requiring removal, which property shall become the property of
Landlord), and Tenant shall repair any damage to the Premises or the Property
resulting from any installation and/or removal of Tenant’s Property. Any other
items of Tenant’s Property that shall remain in the Premises after the
Expiration Date, or following an earlier termination date, may, at the option of
Landlord, be deemed to have been abandoned, and in such case, such items may be
retained by Landlord as its property or be disposed of by Landlord, in
Landlord’s sole and absolute discretion and without accountability, at Tenant’s
expense. Notwithstanding the foregoing, if Tenant is in default under the terms
of this Lease, it may remove Tenant’s Property from the Premises only upon the
express written direction of Landlord.

13. REPAIRS AND MAINTENANCE

13.1. Tenant Repairs and Maintenance: Tenant shall, at its expense, throughout
the Term, maintain and preserve, in good working order and repair (subject to
normal and customary wear and tear and casualty), the Premises and the fixtures
and appurtenances therein (including, but not limited to, the Premises’
plumbing, all doors, overhead or otherwise, glass and levelers located in the
Premises or otherwise available in the Property for Tenant’s sole use; and
excluding, however, those components of the Premises for which Landlord is
expressly responsible under Section 13.2 and those components of the building
systems that do not serve the Premises). Tenant shall also be responsible for
all cost and expenses incurred to perform any and all repairs and replacements
(whether structural or non-structural; interior or exterior; and ordinary or
extraordinary), in and to the Premises and the Property and the facilities and
systems thereof, if and to the extent that the need for such repairs or
replacements arises directly or indirectly from (a) the performance or existence
of any Alterations, (b) the installation, use or operation of Tenant’s Property
in the Premises, (c) the moving of Tenant’s Property in or out of the Property,
or (d) any act, omission, misuse, or neglect of Tenant, any of its subtenants,
or others entering into the Premises by act or omission of Tenant or any
subtenant. Without limiting the generality of the foregoing, Tenant, at its
expense, shall promptly replace or repair all scratched, damaged, or broken
doors in and about the Premises, and replace and properly dispose of all light
bulbs in the Premises and repair and maintain all plumbing and electrical
fixtures therein. Any repairs or replacements required to be made by Tenant to
any or all of the structural components of the Property and the mechanical,
electrical, sanitary, or other systems of the Property or Premises shall be
performed by appropriately licensed contractors approved by Landlord, which
approval shall not be unreasonably withheld. All such repairs or replacements
shall be subject to the supervision and control of Landlord, and all repairs and
replacements shall be made with materials of equal or better quality than the
items being repaired or replaced.

13.2. Landlord Repairs: Notwithstanding anything herein to the contrary,
Landlord shall repair, replace and restore the foundation, exterior and interior
load-bearing walls (it being understood that costs incurred by Landlord for
normal upkeep and maintenance of exterior wall facings shall be considered
Operating Expenses), roof structure and roof covering of the Property (the
“Landlord Repairs”). Landlord agrees to commence Landlord Repairs within a
reasonable period of time after receiving from Tenant written notice of the need
for such repairs. However, in the event that: (i) any repair, replacement or
restoration is necessitated by any or all of the matters set forth in Sections
13.1 (a), (b), (c) or (d), or (ii) should it become necessary in Landlord’s
reasonable discretion, to undertake any repair, replacement or restoration that
is solely the responsibility of the Tenant hereunder [(i) and (ii) collectively,
“Tenant Necessitated Repairs”], then Tenant shall reimburse Landlord for all
reasonable costs and expenses that Landlord incurs in performing such Tenant
Necessitated Repairs, plus a fifteen percent (15%) construction management fee.
Such reimbursement shall be paid, in full, within ten (10) days after Landlord’s
delivery of demand therefor.

14. UTILITIES: Tenant shall purchase all utility services from the utility or
municipality providing such service; shall provide for scavenger, cleaning and
extermination services; and shall pay for such services when payments are due.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of either or both of
(i) any of the electrical conductors and equipment in or otherwise servicing the
Premises. Tenant shall be responsible for the cost of collection and removal of
trash



--------------------------------------------------------------------------------

from the Premises whether, Tenant purchases such services directly or Landlord
arranges for same. Landlord may, if Landlord so elects, install re-registering
meters at the Premises and collect from Tenant, as Additional Rent, any and all
charges for utilities so metered, at a cost no greater to Tenant than would be
incurred should the local utility company or governmental unit have furnished
such utilities directly to the Premises.

15. INVOLUNTARY CESSATION OF SERVICES: Landlord reserves the right, without any
liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of the, electric, sanitary, elevator (if any), or
other systems serving the Premises, or to stop any other services required by
Landlord under this Lease, whenever and for so long as may be necessary by
reason of (i) accidents, emergencies, strikes, or the making of repairs or
changes which Landlord or Agent in good faith deems necessary or (ii) any other
cause beyond Landlord’s reasonable control. Further, it is also understood and
agreed that Landlord or Agent shall have no liability or responsibility for a
cessation of services to the Premises or to the Property that occurs as a result
of causes beyond Landlord’s or Agent’s reasonable control. No such interruption
of service shall be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises or any part thereof, or render Landlord or Agent
liable to Tenant for damages, or relieve Tenant from performance of Tenant’s
obligations under this Lease, including, but not limited to, the obligation to
pay Rent.

16. LANDLORD’S RIGHTS: Landlord, Agent and their respective agents, employees
and representatives shall have the right to enter and/or pass through the
Premises at any time or times upon reasonable prior notice (except in the event
of emergency): (a) to examine and inspect the Premises and to show them to
actual and prospective lenders, prospective purchasers or mortgagees of the
Property or providers of capital to Landlord and its affiliates; and (b) to make
such repairs, alterations, additions and improvements in or to all or any
portion of either or both of the Premises and the Property, or the Property’s
facilities and equipment as Landlord is required or desires to make. Landlord
and Agent shall be allowed to take all materials into and upon the Premises that
may be required in connection with any repairs, alterations, additions or
improvements, without any liability to Tenant and without any reduction or
modification of Tenant’s covenants and obligations hereunder; provided, however,
that Landlord shall use its best efforts to avoid interference with Tenant’s
business operations and Tenant’s occupancy and use of the Premises. During the
period of six (6) months prior to the Expiration Date (or at any time, if Tenant
has vacated or abandoned the Premises or is otherwise in default under this
Lease), Landlord and its agents may exhibit the Premises to prospective tenants.
If Tenant shall not be personally present to permit an entry into Premises when
for any reason an entry therein shall be permissible, Landlord may enter the
same by a master key or by the use of force without rendering Landlord liable
therefore and without in any manner affecting Tenant’s obligations under this
Lease. Additionally, Landlord and Agent shall have the following rights with
respect to the Premises, exercisable, without notice to Tenant, without
liability to Tenant, and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
setoff or abatement of Rent: (i) to designate and approve, prior to
installation, all types of signs; (ii) to have pass keys, access cards, or both,
to the Premises; and (iii) to decorate, remodel, repair, alter or otherwise
prepare the Premises for reoccupancy at any time after Tenant vacates or
abandons the Premises for more than thirty (30) consecutive days or with no
intention of reoccupying the Premises; and (iv) to install “For lease” signs in
or upon the Premises beginning one hundred eighty (180) days prior to the end of
the Term. Landlord shall have no obligation to provide any security service or
alarms to the Property or the Premises; any such security service or alarms
deemed necessary by the Tenant shall be purchased directly by Tenant.

17. NON-LIABILITY AND INDEMNIFICATION

17.1. Non-Liability: Except as provided in Section 17.2.2, and except for
losses, injuries or damages caused by Landlord’s breach of its obligations or
representations under this Lease, none of Landlord, Agent, any other managing
agent, or their respective affiliates, owners, partners, directors, officers,
agents and employees shall be liable to Tenant for any loss, injury, or damage,
to Tenant or to any other person, or to its or their property, irrespective of
the cause of such injury, damage or loss. Further, except as provided in
Section 17.2.2, none of Landlord, Agent, any other managing agent, or their
respective partners, directors, officers, agents and employees shall be liable
to Tenant (a) for any damage caused by other tenants or persons in, upon or
about the Property, or caused by operations in construction of any public or
quasi-public



--------------------------------------------------------------------------------

work; (b) with respect to matters for which Landlord is liable, for
consequential or indirect damages purportedly arising out of any loss of use of
the Premises or any equipment or facilities therein by Tenant or any person
claiming through or under Tenant; (c) any latent defect in the Premises or the
Property; or (d) injury or damage to person or property caused by fire, or
theft, or resulting from the operation of heating or air conditioning or
lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water, rain, snow, ice, or dampness, that may leak or flow from any part of the
Property, or from the pipes, appliances or plumbing work of the same.

17.2. Indemnification

17.2.1. Tenant Indemnification: Subject to the provisions of Section 10.3 hereof
with respect to waiver of subrogation, and excluding losses for which Tenant is
indemnified by Landlord pursuant to Section 17.2.2, Tenant hereby indemnifies,
defends, and holds Landlord, Agent and their respective affiliates, owners,
partners, directors, officers, agents and employees (collectively, “Landlord
Indemnified Parties”) harmless from and against any and all losses (defined
below) arising from or in connection with (a) the conduct or management of the
Premises or any business therein, or any work or Alterations done, or any
condition created by any or all of Tenant and Tenant’s Parties in or about the
Premises during the Term or during the period of time, if any, prior to the
Commencement Date that Tenant is given access to the Premises; (b) any act,
omission or negligence of any or all of Tenant and Tenant’s Parties; (c) any
accident, injury or damage whatsoever (unless caused by Landlord’s negligence)
occurring in, at or upon either or both of the Property and the Premises and
caused by any or all of Tenant and Tenant’s Parties; (d) any breach by Tenant of
any of its warranties and representations under this Lease; (e) any actions
necessary to protect Landlord’s interest under this Lease in a bankruptcy
proceeding or other proceeding under the Bankruptcy Code; (f) any violation or
alleged violation by any or all of Tenant and Tenant’s Parties of any law
including, without limitation, any Environmental law; (g) any breach of the
provisions of Section 9 by any or all of Tenant and Tenant’s Parties; (h) claims
for work or labor performed or materials and supplies furnished to or at the
request of Tenant; and (i) claims arising from any breach or default on the part
of Tenant in the performance of any covenant contained in this Lease; (j) any
Hazardous Materials used, exposed, emitted, released, discharged, generated,
manufactured, sold, transported, handled, stored, treated, reused, presented,
disposed of or recycled in, at, near or under all or any portion of the Premises
as a result of the acts or omissions of any or all of Tenant and Tenant’s
Parties; or (k) the violation of any Environmental law or any permit,
application or consent required in connection with any Environmental law by any
or all of Tenant and Tenant’s Parties with respect to the Premises during the
Term, excluding, however, any violation of any Environmental law resulting from
the acts or omissions of Landlord and Landlord’s employees, agents and
contractors (collectively, “Tenant’s Indemnified Matters”). In case any action
or proceeding is brought against any or all of Landlord and the Landlord
Indemnified Parties by reason of any of Tenant’s Indemnified Matters, Tenant,
upon notice from any or all of Landlord, Agent or any Superior Party (defined
below), shall resist and defend such action or proceeding by counsel reasonably
satisfactory to, or selected by, Landlord. The term “losses” shall mean [all
claims, demands, expenses, actions, judgments, damages (whether direct or
indirect, known or unknown, foreseen or unforeseen), penalties, fines,
liabilities, losses of every kind and nature (including, without limitation,
property damage, diminution in value of Landlord’s interest in the Premises or
the Property, damages for the loss or restriction on use of any space or amenity
within the Premises or the Property, damages arising from any adverse impact on
marketing space in the Property, sums paid in settlement of claims and any costs
and expenses associated with injury, illness or death to or of any person),
suits, administrative proceedings, costs and fees, including, without
limitation, attorneys’ and consultants’ fees and expenses, and the costs of
cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity.] The provisions of this
Section 17.2.1 shall survive the expiration or termination of this Lease.

17.2.2. Landlord Indemnification: Subject to the provisions of Section 10.3
hereof with respect to waiver of subrogation, Landlord hereby indemnifies,
defends and holds Tenant harmless from and against any and all claims, expenses,
losses, costs, damages (actual, but not consequential or speculative),
judgments, causes of action, administrative proceedings, penalties, fines,
liabilities, and third party expenses (including, but not limited to, court
costs and attorneys’ reasonable fees) actually suffered or incurred by Tenant
caused (i) as the direct result of any negligent, willful or intentional acts or
omissions of any or all of Landlord, Agent and any parties under the direct
control of either or both of Landlord or Agent or (ii) by the existence of any



--------------------------------------------------------------------------------

Hazardous Substances on or in the Premises, to the extent that such Hazardous
Substances were on or in the Premises prior to the Commencement Date or after
the Commencement Date unless caused by Tenant. In the event that any action or
proceeding is brought against Tenant, and the foregoing indemnity is applicable
to such action or proceeding, then Landlord, upon notice from Tenant, shall
resist and defend such action or proceeding by counsel reasonably satisfactory
to Tenant. Notwithstanding anything to the contrary set forth in this Lease,
however, in all events and under all circumstances, the liability of Landlord to
Tenant shall be limited to the interest of Landlord in the Property, and Tenant
agrees to look solely to Landlord’s interest in the Property for the recovery of
any judgment or award against Landlord, it being intended that Landlord shall
not be personally liable for any judgment or deficiency. The provisions of this
Section 17.2.2 shall survive the expiration or termination of this Lease.

17.3. Force Majeure: The obligations of Tenant hereunder shall not be affected,
impaired or excused, and Landlord shall have no liability whatsoever to Tenant,
with respect to any act, event or circumstance arising out of (a) Landlord’s
failure to fulfill, or delay in fulfilling any of its obligations under this
Lease by reason of labor dispute, governmental preemption of property in
connection with a public emergency or shortages of fuel, supplies, or labor, or
any other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control; or (b) any failure or defect in the supply, quantity or character of
utilities furnished to the Premises, or by reason of any requirement, act or
omission of any public utility or others serving the Property, beyond Landlord’s
reasonable control.

18. DAMAGE OR DESTRUCTION

18.1. Notification and Repair: Tenant shall give prompt notice to Landlord and
Agent of (a) any fire or other casualty to the Premises, and (b) any damage to
or defect in any part or appurtenance of the Property’s sanitary, electrical,
HVAC, elevator or other systems located in or passing through the Premises or
any part thereof. Subject to the provisions of Section 18.3 below, if either or
both of the Property and the Premises is damaged by fire or other insured
casualty, Landlord shall repair (or cause Agent to repair) the damage and
restore and rebuild the Property and/or the Premises (except for Tenant’s
Property) with reasonable dispatch after (x) notice to it of the damage or
destruction and (y) the adjustment of the insurance proceeds attributable to
such damage. Subject to the provisions of Section 18.3 below, Tenant shall not
be entitled to terminate this Lease and no damages, compensation or claim shall
be payable by Landlord for purported inconvenience, loss of business or
annoyance arising from any repair or restoration of any portion of the Premises
or of the Property pursuant to this Section. Landlord (or Agent, as the case may
be) shall use its diligent, good faith efforts to make such repair or
restoration promptly and in such manner as not to unreasonably interfere with
Tenant’s use and occupancy of the Premises, but Landlord or Agent shall not be
required to do such repair or restoration work except during normal business
hours of business days.

18.2. Rental Abatement: If (a) the Property is damaged by fire or other casualty
thereby causing the Premises to be inaccessible or (b) the Premises are
partially damaged by fire or other casualty, the Rent shall be proportionally
abated to the extent of any actual loss of use of the Premises by Tenant.

18.3. Total Destruction: If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (in the reasonable opinion of a reputable contractor
or architect designated by Landlord): (i) its repair or restoration requires
more than one hundred eighty (180) days or (ii) such repair or restoration
requires the expenditure of more than fifty percent (50%) of the full insurable
value of the Property immediately prior to the casualty or (iii) the damage
(x) is less than the amount stated in (ii) above, but more than ten percent
(10%) of the full insurable value of the Property; and (y) occurs during the
last two years of Lease Term, Landlord and Tenant shall each have the option to
terminate this Lease (by so advising the other, in writing) within 10 days after
said contractor or architect delivers written notice of its opinion to Landlord
and Tenant, but in all events prior to the commencement of any restoration of
the Premises or the Property by Landlord. In such event, the termination shall
be effective as of the date upon which either Landlord or Tenant, as the case
may be, receives timely written notice from the other terminating this Lease
pursuant to the preceding sentence. If neither Landlord nor Tenant timely
delivers a termination notice, this Lease shall remain in full force and effect.
If (A) any holder of a mortgage or deed of trust encumbering the Property or
Landlord pursuant to a ground lease encumbering the Property



--------------------------------------------------------------------------------

(collectively, “Superior Parties”) or other party entitled to the insurance
proceeds fails to make such proceeds available to Landlord in an amount
sufficient for restoration of the Premises or the Property, or (B) the issuer of
any casualty insurance policies on the Property fails to make available to
Landlord sufficient proceeds for restoration of the Premises or the Property,
then Landlord may, at Landlord’s sole option, terminate this lease by giving
Tenant written notice to such effect within thirty (30) days after Landlord
receives notice from the Superior Party or insurance company, as the case may
be, that such proceeds shall not be made available, in which event the
termination of this Lease shall be effective as of the date Tenant receives
written notice from Landlord of Landlord’s election to terminate this Lease. For
purposes of this Section 18.3 only, “full insurable value” shall mean
replacement cost, less the cost of footings, foundations and other structures
below grade.

19. EMINENT DOMAIN: If the whole, or any substantial portion, of the Property is
taken or condemned for any public use under any law or by right of eminent
domain, or by private purchase in lieu thereof, and such taking would prevent or
materially interfere with the Permitted Use of the Premises, this Lease shall
terminate effective when the physical taking of said Premises occurs. If less
than a substantial portion of the Property is so taken or condemned, or if the
taking or condemnation is temporary (regardless of the portion of the Property
affected), this Lease shall not terminate, but the Rent payable hereunder shall
be proportionally abated to the extent of any actual loss of use of the Premises
by Tenant. Landlord shall be entitled to any and all payment, income, rent or
award, or any interest therein whatsoever, which may be paid or made in
connection with such a taking or conveyance, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of this Lease.
Notwithstanding the foregoing, any compensation specifically awarded to Tenant
for loss of business or goodwill, or for its personal property, shall be the
property of Tenant.

20. SURRENDER AND HOLDOVER: On the last day of the Term, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Premises,
(a) Tenant shall quit and surrender the Premises to Landlord “broom-clean” and
in good order, condition and repair, except for ordinary wear and tear, damage
due to casualty and such damage or destruction as Landlord is required to repair
or restore under this Lease, and (b) Tenant shall remove all of Tenant’s
Property therefrom, except as otherwise expressly provided in this Lease. The
obligations imposed under the preceding sentence shall survive the termination
or expiration of this Lease. If any repairs are required to be performed in, to
or at the Premises (pursuant to the preceding sentence or any other applicable
provision of this Lease) upon the expiration or termination of the Term, Tenant
shall cause such repairs to be performed, to Landlord’s reasonable satisfaction,
within ten (10) business days after the date on which this Lease is terminated
or expired. If Tenant fails to timely comply with the preceding sentence, then
Landlord shall have the right to cause the repairs to be performed, at Tenant’s
expense, and all reasonable expenses so incurred by Landlord shall bear interest
(at the rate specified in the second sentence of Section 22.3) from the date the
expense is incurred until the date paid, in full, by Tenant (inclusive of
interest). If Tenant remains in possession after the Expiration Date hereof or
after any earlier termination date of this Lease or of Tenant’s right to
possession: (i) Tenant shall be deemed a tenant-at-will; (ii) Tenant shall pay
one hundred fifty percent (150%) of the aggregate of the Base Rent and
Additional Rent last prevailing hereunder, and also shall pay all actual damages
sustained by Landlord, directly by reason of Tenant’s remaining in possession
after the expiration or termination of this Lease; (iii) there shall be no
renewal or extension of this Lease by operation of law; and (iv) the
tenancy-at-will may be terminated upon fifteen (15) days’ written notice from
Landlord. The provisions of this Section 20 shall not constitute a waiver by
Landlord of any re-entry rights of Landlord provided hereunder or by law.

21. EVENTS OF DEFAULT

21.1. Bankruptcy of Tenant: It shall be a default by Tenant under this Lease if
Tenant makes an assignment for the benefit of creditors, or files a voluntary
petition under any state or federal bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency is filed
against Tenant under any state or federal bankruptcy or insolvency law that is
not dismissed within 90 days, or whenever a petition is filed by or against (to
the extent not dismissed within 90 days) Tenant or whenever a petition is filed
by or against Tenant under the reorganization provisions of the United States
Bankruptcy Code or under the provisions of any law or like import, or whenever a
petition shall be filed by Tenant under the arrangement provisions of the United
States Bankruptcy Code or similar law, or whenever a receiver of Tenant, or of,
or for, the property of Tenant, as shall be appointed, or Tenant admits it is
insolvent or is not able to pay its debts as they mature.



--------------------------------------------------------------------------------

21.2. Default Provisions: Each of the following shall constitute a default by
Tenant under this Lease: (a) if Tenant fails to pay Rent or any other payment
when due hereunder, provided, however, that, upon the first two occurrences of
any such delinquency during any given Operational Year, Landlord shall notify
Tenant in writing of such delinquency, and such delinquency shall constitute a
default hereunder only if it continues for five (5) business days after delivery
of such notice from Landlord; (b) if Tenant abandons or vacates the Premises; or
(c) if Tenant fails, whether by action or inaction, to timely comply with, or
satisfy, any or all of the obligations imposed on Tenant under this Lease (other
than the obligation to pay Rent) for a period of thirty (30) days after
Landlord’s delivery to Tenant of written notice of such default under this
Section 21.2 (b); provided, however, that if the default cannot, by its nature,
be cured within such thirty (30) day period, but Tenant commences and diligently
pursues a cure of such default promptly within the initial thirty (30) day cure
period, then Landlord shall not exercise its remedies under Section 22 unless
such default remains uncured for more than sixty (60) days after Landlord’s
notice.

22. RIGHTS AND REMEDIES

22.1. Landlord’s Cure Rights Upon Default of Tenant: If Tenant defaults in the
performance of any of its obligations under this Lease, Landlord, without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account, and at the expense of, Tenant upon compliance with any
notice requirements and cure periods set forth in Section 21.2.

22.2. Landlord’s Remedies: In the event of any default by Tenant under this
Lease, Landlord, at its option, and after any applicable proper notice and cure
period (as required pursuant to Section 21.2), but without additional notice or
demand from Landlord, if any, as provided in Section 21.2 has expired, may, in
addition to ail other rights and remedies provided in this Lease, or otherwise
at law or in equity: (a) terminate this Lease and Tenant’s right of possession
of the Premises; or (b) terminate Tenant’s right of possession of the Premises
without terminating this Lease; provided, however, that Landlord shall use its
reasonable efforts, whether Landlord elects to proceed under Subsections (a) or
(b) above, to relet the Premises, or any part thereof for the account of Tenant,
for such rent and term and upon such terms and conditions as are acceptable to
Landlord. In addition, for purposes of any reletting, Landlord is authorized to
decorate, repair, alter and improve the Premises to the extent deemed necessary
by Landlord, in its sole, but reasonable, discretion. In the event of the
termination of this Lease by Landlord pursuant to (a) above, Landlord shall be
entitled to recover from Tenant (i) all damages and other sums that Landlord is
entitled to recover under any provision of this Lease or at law or in equity,
including, but not limited to, all fixed dollar amounts of Base Rent and
Additional Rent accrued and unpaid for the period up to and including such
termination date; (ii) all other additional sums payable by Tenant, or for which
Tenant is liable, or in respect of which Tenant has agreed to indemnify
Landlord, under any of the provisions of this Lease, that may be then owing and
unpaid; (iii) all costs and expenses (including, without limitation, court costs
and attorneys’ reasonable fees) incurred by Landlord in the enforcement of its
rights and remedies under this Lease; and (iv) any damages provable by Landlord
as a matter of law including, without limitation, an amount equal to the
positive difference, if any, between (x) the discounted present value (at 6% per
annum) of the Base Rent provided to be paid for the remainder of the Term
(measured from the effective termination date of this Lease) and (y) the fair
market rental value of the Leased Premises (determined at the date of
termination of this Lease) after deduction (from such fair market rental value)
of the projected costs and expenses of reletting the Premises (including the
anticipated costs of repairs, alterations, improvements, additions, legal fees
and brokerage commissions) as reasonably estimated by Landlord. If Landlord
elects to pursue its rights and remedies under Subsection (b) above, and the
Premises is relet and a sufficient sum is not realized therefrom, then to
satisfy the payment, when due, of Base Rent and Additional Rent reserved under
the Lease for any monthly period (after payment of all Landlord’s reasonable
expenses of reletting), Tenant shall, when payments of Base Rent become due.
Tenant agrees that Landlord may file suit to recover any sums due to Landlord
hereunder from time to time and that such suit or recovery of any amount due
Landlord hereunder shall not be any defense to any subsequent action brought for
any amount not theretofore reduced to judgment in favor of Landlord. If Landlord
elects to pursue its rights and remedies under Subsection (b), then Landlord
shall at any time have the further right and remedy to rescind such election and
pursue



--------------------------------------------------------------------------------

its rights and remedies under Subsection (a). In the event Landlord elects,
pursuant to clause (b) of this Section 22.2, to terminate Tenant’s right of
possession only, without terminating this Lease, Landlord may, at Landlord’s
option, enter into the Premises, remove Tenant’s Property, Tenant’s signs and
other evidences of tenancy, as provided in Section 20 hereof, and restore the
Premises to the condition required hereunder, provided, however, that such entry
and possession shall not terminate this Lease or release Tenant, in whole or in
part, from Tenant’s obligation to pay the Base Rent and Additional Rent reserved
hereunder for the full Term, or from any other obligation of Tenant under this
Lease accruing prior to the date of such dispossession. Any and all property
that may be removed from the Premises by Landlord pursuant to the authority of
the Lease or of law, to which Tenant is or may be entitled, may be handled,
removed or stored by Landlord at the risk, cost and expense of Tenant, and in no
event or circumstance shall Landlord be responsible for the value, preservation
or safekeeping thereof. Tenant shall pay to Landlord, upon demand; any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken from storage by Tenant within
30 days after the end of the Term, however terminated, shall be conclusively
presumed to have been conveyed by Tenant to Landlord under this Lease as in a
bill of sale, without further payment or credit by Landlord to Tenant.

22.3. Additional Rights of Landlord: Any and all reasonable costs, expenses and
disbursements, of any kind or nature, incurred by Landlord or Agent in
connection with the valid enforcement of any and all of the terms and provisions
of this Lease, including attorneys’ reasonable fees (through all appellate
proceedings), shall be due and payable (as Additional Rent) upon Landlord’s
submission of an invoice therefor. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest at the
rate of 5% per annum above the :”prime:” or :”reference:” or :”base:” rate (on a
per annum basis) of interest publicly announced as such, from time to time, by
the First Chicago/NBD Bank, from the due date thereof until paid, and such
interest shall be and constitute Additional Rent and be due and payable upon
Landlord’s or Agent’s submission of an invoice therefor. The various rights,
remedies and elections of Landlord reserved, expressed or contained herein are
cumulative and no one of them shall be deemed to be exclusive of the others or
of such other rights, remedies, options or elections as are now or may hereafter
be conferred upon Landlord by law. In addition to any provisions which may be
additionally provided for by law, Tenant hereby grants to Landlord a security
interest, pledged for the payment of any and all sums due under this Lease, into
any and all personal property, goods, furnishings or equipment which may be
owned by Tenant and housed within the Premises subject to this Lease and shall
provide such UCC statements as Landlord may require. In the event of default,
Tenant hereby consents that Landlord may immediately take possession of the
Premises including personal property therein contained and may dispose or
otherwise liquidate the same for the payment of Base Rent or Additional Rent
with any surplus to inure to the benefit of the Tenant. Tenant further consents
to the entry of ex parte injunctive relief to prohibit the removal of any
personality from the leased Premises at any time wherein Tenant may be in
default. Tenant further waives the provisions of the posting of any bond by
Landlord as provided for by Chapter 83 of the Florida Statutes or otherwise by
law. The effective date of both the statutory Landlord’s Lien and this
aforementioned security interest shall be the inception of Tenant’s tenancy of
the Premises, it being expressly agreed that any renewal, extension or
modification of this Lease shall not result in a novation nor in a new Lease,
such that this effective date shall remain unchanged throughout Tenant’s
tenancy.

22.4. Event of Bankruptcy: In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant and/or any assignee of Tenant pursuant to Bankruptcy Code
Section 365 will include (but not be limited to) payment of an additional/new
security deposit in the amount of three times the then current Base Rent payable
hereunder; (b) any person or entity to which this Lease is assigned, pursuant to
the provisions of the Bankruptcy Code, shall be deemed, without further act or
deed, to have assumed all of the obligations of Tenant arising under this Lease
on and after the effective date of such assignment. Any such assignee shall,
upon demand by Landlord, execute and deliver to Landlord an instrument
confirming such assumption of liability; (c) notwithstanding anything in this
Lease to the contrary, all amounts



--------------------------------------------------------------------------------

payable by Tenant to or on behalf of Landlord under this Lease, whether or not
expressly denominated as “Rent”, shall constitute “rent” for the purposes of
Section 502(b)(6) of the Bankruptcy Code; and (d) if this Lease is assigned to
any person or entity pursuant to the provisions of the Bankruptcy Code, any and
all monies or other considerations payable or otherwise to be delivered to
Landlord or Agent (including Base Rent, Additional Rent and other amounts
hereunder), shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the bankruptcy estate of Tenant. Any and all
monies or other considerations constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord or Agent shall be held in
trust by Tenant or Tenant’s bankruptcy estate for the benefit of Landlord and
shall be promptly paid to or turned over to Landlord.

23. BROKER: Tenant covenants, warrants and represents that the broker set forth
in Section 1.8(A) was the only broker to represent Tenant in the negotiation of
this Lease (“Tenant’s Broker”). Landlord covenants, warrants and represents that
the broker set forth in Section 1.8 (B) was the only broker to represent
Landlord in the negotiation of this Lease (“Landlord’s Broker”). Subject to the
terms of Section 1.16, Landlord shall be solely responsible for paying the
commission of Landlord’s Broker and Tenant’s Broker. Each party agrees to and
hereby does defend, indemnify and hold the other harmless against and from any
brokerage commissions or finder’s fees or claims therefor by a party claiming to
have dealt with the indemnifying party and all costs, expenses and liabilities
in connection therewith, including, without limitation, reasonable attorneys’
fees and expenses, for any breach of the foregoing. The foregoing
indemnification shall survive the termination of this Lease for any reason.

24. Miscellaneous

24.1. Merger: All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.

24.2. Notices: Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, or if sent by Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below (or to such other address as Landlord or
Tenant may designate to each other from time to time by written notice), and
shall be deemed to have been given, rendered or made on the day so delivered or
on the first business day after having been deposited with the courier service:

 

If to Landlord:    Fowler DC, L.L.C.    2910 Bay to Bay Boulevard    Suite 200
   Tampa, FL 33629 With a copy to:    Hill, Ward & Henderson, P.A.    W.
Lawrence Smith, Esq.    101 East Kennedy Boulevard    Suite 3700    Tampa,
Florida 33602 If to Tenant:    Digital Lightwave, Inc.    15550 Lightwave Drive
   Clearwater, FL 33760



--------------------------------------------------------------------------------

24.3. Non-Waiver: The failure of either party to insist, in anyone or more
instances, upon the strict performance of anyone or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of breach by Tenant of any
obligation of this Lease shall not be deemed a waiver of such breach.

24.4. Legal Costs: Any party in breach or default under this Lease (the
“Defaulting Party”) shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment entered.
Such costs shall include legal fees and costs incurred for the negotiation of a
settlement, enforcement of rights or otherwise. Furthermore, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorneys’ fees and costs, which sum
shall be paid by the losing party. Tenant shall pay Landlord’s reasonable
attorneys’ fees incurred in connection with Tenant’s request for Landlord’s
consent under provisions of this Lease governing assignment and subletting, or
in connection with any other act which Tenant proposes to do and which requires
Landlord’s consent; provided, however, that Tenant shall have no obligation to
pay any such fees in excess of $1,000 for anyone such request.

24.5. Parties Bound: Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether Successor Landlord or otherwise). No
obligation of Landlord or Tenant shall arise under this Lease until the
instrument is signed by, and delivered to, both Landlord and Tenant.

24.6. Recordation of Lease: Tenant shall not record or file this Lease (or any
memorandum hereof) in the public records of any county or state.

24.7. Survival of Obligations: Upon the expiration or other termination of this
Lease, neither party shall have any further obligation nor liability to the
other except as otherwise expressly provided in this Lease and except for such
obligations as, by their nature or under the circumstances, can only be, or by
the provisions of this Lease, may be performed after such expiration or other
termination.

24.8. Governing Law; Construction: In the event that it is necessary to bring
suit to enforce the terms of the Lease, the parties hereto agree that any court
of competent jurisdiction situated in the County named in Section 1.3 shall have
venue of such action. This agreement shall be deemed to have been made in the
County named in Section 1.3 and shall be interpreted, and the rights and
liabilities of the parties here determined, in accordance with the laws of the
State of Florida. If any provision of this Lease shall be invalid or
unenforceable, the remainder of this Lease shall not be affected but shall be
enforced to the extent permitted by law. The captions, headings and titles in
this Lease are solely for convenience of reference and shall not affect its
interpretation. This Lease shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted. Each covenant, agreement, obligation, or other provision of this Lease
to be performed by Tenant, shall be construed as a separate and independent
covenant of Tenant, not dependent on any other provision of this Lease. All
terms and words used in this Lease, regardless of the number or gender in which
they are used, shall be deemed to include any other number and any other gender
as the context may require. This Lease may be executed in counterpart and, when
all counterpart documents are executed, the counterparts shall constitute a
single binding instrument.



--------------------------------------------------------------------------------

24.9. Time: Time is of the essence of this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Property is located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.

24.10. Authority of Tenant: Tenant represents that the party executing the Lease
has been duly authorized to do so on behalf of Tenant.

24.11. WAIVER OF TRIAL BY JURY: THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

24.12. Intentionally Deleted.

24.13. Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to Lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.

24.14. Joint and Several Liability: All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant hereunder.

24.15. Intent of Parties: It is the intention and purpose of the respective
parties hereto that this Lease shall be a “Net Lease” to the Landlord, and,
subject to the express terms of the Lease, all cost or expense of whatever
character or kind, general and special, ordinary and extraordinary, foreseen and
unforeseen and of every kind and nature whatsoever that may be necessary in or
about the operation of the Premises are to be viewed in light of such intention
and purpose so as to construe this Lease as a “Net Lease”.

24.16. Radon Disclosure: In accordance with Florida Statute 404.056 effective
January 1, 1989, the following information is provided:

Radon Gas: Radon is a naturally occurring radioactive gas that when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

24.17. Riders: All Riders and Exhibits attached hereto and executed (or
initialed) both by Landlord and Tenant shall be deemed to be a part hereof and
hereby incorporated herein.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

    LANDLORD:     FOWLER DC, L.L.C.     a Florida limited liability company
Signed in the presence of:      

[Signature Illegible]

    By:  

/s/ Joseph A. Kennedy

Witness       Signature

/s/ Donna M. Jenkins

     

James A. Kennedy

Witness       Print Name     Its:  

VP

      Title      

5-16-06

      Date     TENANT:

/s/ Peggy Crusan

    By:  

/s/ Kenneth T. Myers

Witness       Signature

/s/ Elizabeth [Illegible]

     

Kenneth T. Myers

      Print Name     Its:  

President & CEO

      Title      

May 15, 2006

      Date



--------------------------------------------------------------------------------

LEASE EXHIBIT A

(Page 1 of 3)

 

Premises:    Approximately 12,800 square feet of building rentable square feet
(as illustrated on the Floor Plan on Page 2 hereof), in the property with the
address of 11316 N. 46th Street (the “Building”). Property:    The business park
commonly known as Fowler Distribution Center, having the legal description given
on Page 3 hereof. City of:    Tampa Zoning:    Zoning Classification: IH



--------------------------------------------------------------------------------

LEASE EXHIBIT A

(Page 2 of 3)

FLOOR PLAN

Fowler Distribution Center

11316 N. 46th Street (the “Building”)

LOGO [g41923img01.jpg]

 



--------------------------------------------------------------------------------

LEASE EXHIBIT A-3

LEGAL DESCRIPTION

FOWLER DISTRIBUTION CENTER

Lots 25,26,27, and 28, TAMP A INDUSTRIAL PARK, according to the Map or Plat
thereof, recorded in Plat Book 34, Page 79, of the Public Records of Hills
borough County, Florida, less and except the South 322.41 feet of Lot 28 of
TAMPA INDUSTRIAL PARK, according to the Map or Plat thereof, as recorded in Plat
Book 34, Page 79~ of the Public records of Hillsborough County, Florida.

 



--------------------------------------------------------------------------------

LEASE EXHIBIT B

Landlord’s Repairs And Improvements

(All improvements based on building standard specifications)

Prior to the Commencement Date, Landlord shall perform the following “Work
Items” to the Premises:

NONE. Space is being leased in “as is” condition.

 



--------------------------------------------------------------------------------

RULES AND REGULATIONS RIDER

TO BE MADE A PART OF LEASE BETWEEN

LANDLORD AND TENANT

1. No part of the Premises or Common Areas shall be used for any purpose other
than as permitted by the zoning regulations of the County in which the Premises
is located for the type of zoning given in Exhibit A or as stipulated in the
Lease.

2. No materials or products shall be manufactured or stored that constitute a
nuisance or cause the emission of noxious odors or gases or smoke. No burning of
materials, outside or inside the Premises, will be permitted.

3. No fence, wall, loading facility, outside storage facility, or permanent
improvements will be erected or constructed without the prior written approval
of the Landlord.

4. Tenants will keep their Premises safe, clean, neat and provide for the
removal of trash from their Premises. No pets will be allowed on the Premises.

5. No materials, supplies or products shall be stored outside without the prior
written approval of the Landlord.

6. Tenants shall not cause or make an excessive noise, odor, harmful sewage or
vibration that could be deemed objectionable to other tenants.

7. No signs are to be erected other than the standard formal Signs are not to be
erected other than on the space provided for the Premises.

8. Each tenant is to maintain a pest control program appropriate to their Use.

9. A fifteen (15) mile-per-hour speed limit is to be observed within the
Property.

10. No employee parking will be permitted on the streets or in the Property
other than in the areas designated by the Landlord.

11. All enterprises are to be conducted in a business-like manner.